DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of independent claims 1 and 11 requiring a projection “extending rearward from the second leg” and comprising “a rectangular shape” (in conjunction with the lateral width of the second leg being less than first leg); and limitation of claim 9, 15 and 20 (in conjunction with the base and intervening limitations) requiring a channel that extends “the entire width of the rear cavity” , “does not comprise a rear wall”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 16/401022, 15/802848, 14/631271, 13/854555, 12/725092, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 1 and 11 of this application. Specifically, the series of parent applications fail to provide support for a projection “extending rearward from the second leg” and comprising “a rectangular shape” (in conjunction with the lateral width of the second leg being less than first leg); and claims 9 and 15, the channel running “the entire lateral width of the rear cavity” (in conjunction with the lateral width of the second leg being less than first leg). 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over OldKnow et al. (US Pub. No. 2011/0230279) in view of Rice et al. (US Pat. No. 7,367,899). 
With respect to claim 1, Fig.’s 12-16 of Oldknow teaches an iron-type golf club head 302 comprising: a face having a ball-striking surface configured for striking a ball; a body connected to the face, the body having a sole surface configured to confront a playing surface during use; wherein the head is formed in part by a face member 340 having a first leg 341 forming at least a major portion of the face and a second leg 342 extending rearwardly from a bottom end of the first leg and forming at least a portion of the sole surface, wherein the face member has a generally L- shaped configuration when viewed in cross-section (paragraph [0091]), and wherein the second leg has a lateral width that is less than a lateral width of the first leg Id; and wherein the head is further formed in part by a body member 360 connected to the face member 340, the body member 340 having a top portion forming at least a portion of a top side of the body (Fig.’s 12, 14) and a bottom portion forming at least a portion of the sole surface (Fig. 13); wherein a juncture is formed between the face member and the body member; and a connection structure connecting the face member to the body member to form the head, wherein the connection structure comprises a plurality of weld line segments along the juncture (paragraph [0093]). 
Oldknow et al. teaches wherein the rear end of the second leg 342 of the face member forms a portion of the sole surface, wherein the body member 360 has an indent 364 cooperatively dimensioned with the second leg, the indent receiving the second leg when the body member is connected to the face member, such that the juncture between the face KSR, exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Rice et al. expressly teaches wherein the projection 20 serves to move “weld lines away from the hitting face” which will expectantly improve performance of the face (column 4, lines 10-11). The proposed modification is considered to have a reasonable expectation of success as Fig. 13 of Oldknow shows room for a projection on the sole. 
Lastly, Rice et al. teaches a generally rectangular projection 20. Examiner construes “rectangular” shape to permit minor deviation from a perfect rectangle and therefore is considred to teach a “rectangular shape” projection. In the alternative, examiner notes per MPEP 2144.05 - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed container was significant. In the instant case, the specification does 
With respect to claims 2-3, Oldknow et al. teaches wherein the plurality of weld line 350 segments further comprise a horizontal bottom weld line segment extending along the juncture along the sole surface of the body, between the rear end of the second leg and the bottom portion of the body member (Fig. 13); wherein the body member is connected to the face member by a peripheral weld line extending around edges of the face, wherein the horizontal bottom weld line segment is continuous with the peripheral weld line (Fig.’s 13-14)
With respect to claim 4, Oldknow et al. teaches wherein the plurality of weld line segments further comprise a vertical heel weld line segment extending along the juncture across the heel section of the face and a vertical toe weld line segment extending along the juncture across the toe section of the face (Fig.’s 13-14; paragraph [0093]).  
With respect to claim 5, Oldknow teaches wherein the weld line segments are continuous (paragraph [0091]) as opposed to intermittent as claimed. However, in another embodiment, Oldknow et al. teaches wherein the plurality of weld line segments are intermittent and extend over less than the entire juncture (paragraph [0081]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize intermittent welding in lieu of continuous welding, as this will expectantly make manufacturing easier, reduce the required post welding processing, and produce a more aesthetically pleasing club (due to less bead lines). 
With respect to claim 6, Oldknow et al. teaches wherein the plurality of weld line segments extend through the entire thickness of the juncture (paragraph [0093]).  

With respect to claims 9-10, Oldknow teaches wherein, for the embodiment of Fig.’s 12-16, the channel 370 extends partially across the lateral width of the rear cavity and is silent regarding a widened portion. However, in an alternative embodiment wherein the channel extends the entire width of the rear cavity, and wherein a widened portion 171 of channel 170 is at least partially defined by a combination of the projecting portion and the indent (paragraph [0082]).  One ordinary skill in the art, at the time of applicant’s effective filing, would have found it obvious to increase the lateral width of the rear cavity and include a widened portion as claimed. A channel is known to increase trampoline effect of the face and increasing it along the entire cavity will expectantly improve rebound performance at the toe and hill. Moreover, and regarding the widened portion, the combination of Oldknow and Rice teach the rectangular projection substantially proximate the center of the face. As such, positioning the widened 
Claims 11-16 are rejected based on the disclosoure set forth above in the rejection of claims 1-10. 
With respect to claim 17, Oldknow teaches wherein the weld segments extend through the entire thickness of the juncture (paragraph [0093]) as opposed to partially as claimed. However, in another embodiment, Oldknow et al. teaches wherein the plurality of weld line segments extend through only a portion of a thickness of the juncture (paragraph [0081]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize intermittent welding in lieu of continuous welding, as this will expectantly make manufacturing easier and reduce the required post welding processing. Moreover, deterioration of the metallic material properties caused by the welding heat will be reduced.  
With respect to claim 18, Oldknow et al. teaches wherein the body member is formed of a single piece (paragraph [0091]).   
With respect to claim 19, Oldknow et al. teaches wherein the plurality of weld line segments extend continuously around the entire juncture (paragraph [0093]).  
With respect to claim 20, Oldknow teaches wherein the sole member does comprise a rear wall extending towards the top side of the body, as opposed to not teaching the rear wall. However, in another embodiment, Oldknow et al. teaches such a feature to be known int the art (paragraph [0096] – Fig. 17). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to remove the rear wall. In removing the wall, unwanted debris will not accumulate within the channel as compared to when the rear wall is present. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711